JAGGARD, J.
Plaintiff and appellant, employed as a laborer in excavation *481work, was directed to kelp dump large steel buckets filled with materials from a cellar, raised by hoisting apparatus and dumped into wagons. A clutch on the bucket, when raised, was hit by a man with a hammer, and released. The bucket then tipped forward over the wagon and deposited its contents in the box. Plaintiff had assisted in dumping a number of buckets. He stood on the wagon, aided in steadying the bucket, and, after its contents were released, helped trip the bucket into its upright position. At the time of the accident here involved the bucket was ready to be emptied. An assistant had released the clutch. The injured man had placed his hand on the edge of the bucket behind the supporting bail, so that, when the bucket dumped, its rear end, in tipping up and passing through the clearance between the bucket and the bail, caught plaintiff’s fingers and inflicted the damages for which recovery is here sought. No platform had been furnished plaintiff to stand on when engaged in this business. He had worked not to exceed an hour when he was hurt, and had had no previous experience. The jury returned a verdict for defendant. This appeal was taken from the order of the trial court denying plaintiff’s motion for a new trial.
1. The first group of assignments of error is addressed to the insufficiency of the evidence to sustain the verdict for defendant. Plaintiff reviews the testimony as to the instrumentalities furnished, the place of work, and the method of. operation. In view of plaintiff’s inexperience, and of the inherent improbability that, if he had been repeatedly warned just before he was hurt, he would have deliberately and voluntarily put his hand in a known place of danger, with the certainty of receiving serious injury, he concludes that the verdict was not justified by the evidence. The jury was, however, the natural and appropriate tribunal to determine this controversy. The record fully justified the trial court in receiving that verdict and in refusing to disturb it.
2. The next group of assignments is addressed to rulings of the •court on evidence. The only question arising from these assignments of any moment concerns the exclusion of answers to inquiries intended to prove that it was practicable and feasible h> have a rope .attached to the bucket in question. .It does not appear to us from *482the record, nor were we able to perceive that counsel could point out, wherein the presence of the rope would have prevented the accident in question. We would not, accordingly, be justified in holding that prejudicial error appears.
3. The gist of the controversy concerns alleged errors in the charge. Of these one is typical: (1) “The court charges you that when the plaintiff went to work for the defendants, in the work of dumping this bucket, he assumed all the risks and dangers that were incident to that work which were known to him, or could have been known to him by the exercise of ordinary care or observation on his part,” (2) “and to the doing of the work in the -way that it ivas being done- and with the appliances that were there furnished.” (The figures are ours.)
It is apparent that, if this were all the court said on the subject,, reversible error would undoubtedly have appeared. It is beyond controversy that the law does not impute to the servant knowledge and appreciation of the risk resulting from the exercise of care of the ordinarily prudent man. “The true test,” as was said in Choctaw, O. & G. R. Co. v. McDade, 191 U. S. 64, 24 Sup. Ct. 24, 48 L. Ed. 96, “is not in the exercise of care to discover dangers, but Avhether the defect is knoAvn to or plainly observable by the employee.” The same error was involved in a later charge assigned as error, wherein it was held that plaintiff assumed the risk of the dangers he did or could have seen and appreciated. This Avas likewise error. Rase v. Minneapolis, St. P. & S. S. M. Ry. Co., 107 Minn. 260, 120 N. W. 360, 21 L. R. A. (N. S.) 138. And see Mitchell, J, in Scharenbroich v. St. Cloud Fiber-Ware Co., 59 Minn. 116, 121, 60 N. W. 1093. That is, in order to assume the risk, he must have understood, or “by the exercise of common observation”' he ought to have understood. It is the master’s, and not the servant’s, duty to exercise ordinary care in the discovery of dangers in the instrumentalities with which, and the place at which, the servant is at work. The second portion of the charge, standing by itself,. Avas also an improper statement of the rule on the subject.
The question then arises whether this admitted error is proper cause for reversal. The court subsequently, however, gave a. correct *483charge: “The servant assumes the obvious and ordinary risks and dangers of his employment; those that are open, obvious and that he can see.” The court charged also fully and correctly as to the duty of the master to exercise care and caution not to expose the servant to unnecessary risks and dangers. The court, moreover, in its memorandum sets forth: “At the close of the evidence, and before the court charged the jury, the jury was excused from the room, and each of the requests to charge, both the plaintiff’s and the defendants’, were reviewed by the court and the respective counsel. The court invited discussion, objection, or suggestion regarding each and all of the defendants’ requests to charge, and no objections at that time were made by plaintiff’s counsel to any of the defendants’ requests to charge which the court subsequently gave, and no suggestions were made in reference to the substance of the wording of any request to charge which the court gave on the ground that it might be misleading or otherwise.”
It is true that this memorandum is in some respects contradicted by an affidavit for plaintiff. The memorandum, however, controls ns. The court then charged the jury. To its charge defendant then took no objection. The assignments of error here presented for the first time appeared in the motion for a new trial. To the circumstances thus presented we think the rule in Steinbauer v. Stone, 85 Minn. 274, 88 N. W. 754, should be applied. In Waligora v. St. Paul Foundry Co. 107 Minn. 554, 119 N. W. 395, the court erroneously charged that it was the master’s duty to furnish a reasonably safe place in which to work, instead of charging that it was the master’s duty to exercise due care in the matter of furnishing a reasonably safe place in which to work. This court pointed out that this inaccuracy in language was customary, had the sanction of judicial usage for many years, and that to its use the rule in Steinbauer v. Stone applied. The trial court’s misuse of language in this case was, we admit-, of much more significance. The master in the former case without doubt owed some duty; that duty was merely misstated. In the case at bar the duty of exercising due care to inspect the situation, or to discover danger, was imposed, not on the servant, but on the master. The instruction, taken as a whole, was much more, *484misleading than in the Waligora case. In view, however, of other portions of the charge, and of plaintiff’s failure to avail himself of the proffered opportunity to correct the error he now complains of, and in view of the circumstances of the case previously detailed, we are constrained to hold that the conclusion of the trial court should not be disturbed.
Other errors are assigned by the plaintiff. We have examined them all. None of them call for detailed consideration. Individually or collectively they do not justify reversal.
Affirmed.